Citation Nr: 1450727	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  09-15 457A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Portland, Oregon


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for an anxiety disorder associated with chronic parapsoriasis.

2.  Entitlement to a total rating based on individual unemployability due to a service-connected disability (TDIU) prior to January 8, 2009.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Martinez, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1973 to March 1978.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Portland, Oregon.  A January 2007 rating decision granted service connection for anxiety disorder not otherwise specified with an evaluation of 50 percent.  An August 2007 rating decision denied the Veteran's claim for a TDIU.  In April 2014, the Board remanded the case for further development; the mandates of the remand have been substantially met.  See Stegall v. West, 11 Vet. App. 268 (1998).

In December 2013, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran's overall anxiety disability picture includes anxiety, social isolation, and sleeping problems, but with consistent family relationships and occasional social interactions, and few instances of passive homicidal ideation and episodic and mostly passive suicidal ideation.  The Veteran's overall disability picture is indicative of a difficulty in establishing and maintaining effective work and social relationships, and reflects occupational and social impairment with reduced reliability and productivity.  

2.  The Veteran's overall anxiety disability picture does not reflect the severity, frequency, and duration of symptoms that affects his level of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

3.  Prior to January 8, 2009, the Veteran's service-connected anxiety disability precluded him from securing or following a substantially gainful occupation consistent with his education, training, and occupational experience.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of higher than 50 percent an anxiety disorder are not met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.130, Diagnostic Code (DC) 9413.

2.  The criteria for a TDIU prior to January 8, 2009, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding the Veteran's claim for a TDIU, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed regarding the duties to notify and assist, such error was harmless and will not be discussed.  

Regarding the Veteran's claim for an increased initial evaluation for anxiety arises from disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, duty to notify regarding this claim has been met.  

The Board also finds that the duty to assist requirement has been fulfilled.  All relevant, identified, and available evidence has been obtained; specifically, the Veteran's medical treatment records are in the file.  Private treatment records and Social Security Administration (SSA) records have also been associated with the file.  The Veteran has not referred to any additional existing evidence that is necessary for a fair adjudication of the claims which has not been obtained.  

The Veteran also received VA examinations; the reports and medical opinions are in the claims file.  The Board finds that these examinations are adequate.  They involved a review of the claims file, thorough examinations of the Veteran, and supporting rationales.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

II.  Increased Rating

In January 2007, the RO granted service connection for anxiety disorder not otherwise specified associated with chronic parapsoriasis and assigned an initial 50 rating under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 9413.  The Veteran claims that a higher rating is warranted.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate DCs identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history and reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; assigning a higher of two evaluations where there is a question as to which of two evaluations apply and the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The analysis in this decision therefore considers the possibility that staged ratings may be warranted.

Although all the evidence has been reviewed in this case, only the most relevant and salient evidence is discussed below.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

Under Diagnostic Code 9413, the General Rating Formula for Mental disorders is used.  The General Rating Formula provides that a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

Finally, a maximum 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318(Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms.  A veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

Psychiatric examinations frequently include assignment of a GAF score, which is defined by DSM-IV as number between zero and 100 percent, that represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

A GAF score of 31 to 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).

The Board is precluded from differentiating between symptomatology attributed to a non-service connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

Here, the relevant evidence includes VA examinations as well as medical treatment records.

A June 2006 VA examination report reflects that the Veteran was extremely anxious.  It was noted that the Veteran was currently sharing household tasks with his live-in woman friend, including childcare.  The Veteran reported that he goes to school events with his children and does much of the cleaning and shares cooking and other chores.  The Veteran reported a limited social life except interaction with family members.  He also reported sleep problems, denied ever actively planning suicide, did not indicate a foreshortened future, denied crying spells, but had dysphoria at times, and seemed to be somewhat anhedonic.  The Veteran was oriented to time, place, and person, and did not show gross memory defects or non-linear thinking or other signs of a significant acquired organic cognitive defect; he showed no signs of hallucinations, delusions, or inappropriate affect.  He was diagnosed with severe anxiety disorder and given a GAF score of 50.  The examiner added that the Veteran appeared so anxious that it is doubtful that he could be hired, deal with the stresses of the workplace effectively, form and maintain beneficial relationships, or maintain attendance and productivity. 

A June 2007 VA clinical record from Nurse Practitioner (NP) S.H. reflects her opinion that the Veteran has posttraumatic stress disorder (PTSD), although she noted that the Veteran did not provide any evidence which directly tied him to traumatic events, and the examiner noted that the Veteran had previously contented that he had amnesia with regard to aspects of his service.  

A July 2007 VA mental disorders examination report reflects that the Veteran appeared highly anxious at his VA examination.  He denied suicidal or homicidal ideation, intention, or plan, had a dysthymic mood, and had no difficulty communicating with the examiner.  It was noted that the Veteran had been involved in a relationship with a "significant other" for eight years, lived with two children and a woman, attended school although he avoided contacts at school, has no friends, feels close to his children, but has difficulty feeling close to his significant other.  He also reported poor sleep and having last worked 2 years prior as a foreman in a labeling company, leaving because of the effect of chemicals on his skin and feeling anxious in the presence of others.  He was diagnosed with anxiety. 

An August 2007 VA clinical record reflects that the Veteran reported that, in service, he had been part of a "handpicked" group of 47 military police which was given "assignments" and that causalities were not replaced.  He further reported to NP S.H. that only 14 of the 47 "returned home."

Correspondence dated in October 2007 from NP S.H. reflects that she had been treating the Veteran for anxiety since April 2007.  She stated that the Veteran's personal life had been molded by his need to isolate himself from people; he has very limited social contacts, no friends, no leisure activities, and no religious affiliations.  She noted that he is unable to use mass transit and his driving is limited by his anxiety on the road.  However, she also noted that he was able to attend school, and work as an escort (volunteer) for VA, but cannot work in a traditional setting.

An October 2007 record from NP S.H. reflects that the Veteran has feelings of emotional numbing since "returning from the war".  Another October 2007 record from her reflects that he feels that he person that he was "during the war" is separate from himself.  

A January 2008 VA nurses note reflects that the Veteran "works" at VA in escort service.  There were complaints that he had violent tendencies and his ex-girlfriend was refusing to leave his home after the relationship had ended.  He was very anxious and fidgety at the time of admission but friendly and eager to cooperation.  It was noted that the Veteran had PTSD due to Vietnam and that he had possible Agent Orange damage over his entire body.  The January 2008 VA discharge summary reflects a diagnosis of PTSD, and anxiety with a GAF score of 35 on admittance, and 50 on discharge.

January 2008 clinical records reflect that the Veteran's symptoms "are consistent with PTSD but suggest some characterological contribution as well."  They also noted that he felt safe at VA and was afraid he that he would become physical with girlfriend. 

A November 2008 mental health record reflects that the Veteran was having more problems with his sleep, and had a continued diagnosis of PTSD.

A March 2011 record and a March 2012 record reflect a diagnosis of Anxiety/ "Anxiety/PTSD" with no suicidal thoughts or ideation. 

A May 2011 record from Nurse Practitioner D.D. reflects her opinion that the Veteran has PTSD contributing to sleep disruption.  

A July 2011 VA record reflects that the Veteran reported daily suicidal ideation, but did not have a plan to do it, and he denied any immediate wish to die.

In October 2011, he denied having thoughts about harming himself or other, or a plan to do it. 

A March 2013 VA clinical record reflect that the Veteran had received a "high risk" suicide status.  It was noted that the Veteran was currently living alone, and volunteered as a VAMC escort.  It was further noted-and the evidence reflects-that the Veteran had been admitted from February 18 to 19 for suicide ideation with a reported plan to shoot himself following a series of visits to the emergency room for pain, in part due to Agent Orange exposure; he pulled the trigger and but the gun never fired due to faulty ammunition.  He reported low mood and/or anhedonia several days a week for years, poor sleep, poor appetite, endorses chronic daily passive suicide ideation and feelings of hopelessness with no homicidal ideation intent or plan and no delusions.  It was noted that he had difficulties with focus/attention due to pain.  The report also reflects that the examiner, Dr. S.G., was of the opinion that the Veteran had combat exposure.  The Veteran was diagnosed with chronic PTSD and mood disorder due to combat trauma and pain.  The examiner stated that the Veteran had daily flashbacks of an explosion, and described staying hyperfocused, on guard, and emotional numbing.  He received a GAF score of 50.

The Board notes that there is conflicting evidence regarding the date of the Veteran's alleged suicide attempt: in February 2013, the Veteran reported a suicide attempt two years prior and exposure to Agent Orange in service, and he received a GAF score of 35.  In March 2013 and subsequently, however, he reported a suicide attempt seven years prior.

Additional VA records reflect that the Veteran presented with increased homicidal ideation in the context of medication non-compliance, family dynamic changes, and a friend's suicide.  He would not elaborate to the examiner on his military duties and stated that it was "classified information".  He would also not elaborate on his service-connected disability.

On review of the evidence and as stated in the Board's April 2014 remand, the Board finds that many of the clinical records are based on an incorrect factual basis with regard to the Veteran's service and such records provide unsupported diagnoses, causing the probative value aforementioned evidence to be in question.  While undergoing mental health treatment, the Veteran has given the erroneous impression to VA examiners that he served in Vietnam, in combat, and was exposed to Agent Orange causing damage all over his body.  The Board finds that the evidence of record is against a finding that the Veteran ever served in Vietnam, in combat, or was exposed to Agent Orange.  Thus, the Veteran has been less than credible in his treatment, and, although it considers the aforementioned evidence, the Board affords less probative value to the clinical findings with regard to his symptoms.  Specifically, the Veteran has given the examiners the false impression that his service-connected skin disability may be due to Agent Orange exposure, an explosion, or a burn, which is not supported by the record; and, therefore, the examiners may not have an accurate idea of the Veteran's anxiety as it relates to his skin disability.  For instance, the Veteran's service personnel records and STRs records note that his entire service was in Korea and in the United States.  In addition, for VA purposes, the Vietnam War ended May 7, 1975; the Veteran's overseas service was in Korea from April 7, 1975 to March 1976.  There is no credible evidence that the Veteran served in a group of handpicked military police officers in which only 14 out of 47 survived missions.

Consequently, the Board instructed that the Veteran be afforded a VA examination based on a correct factual background.  The Veteran underwent a VA mental disorders examination in August 2014.  In it, the Veteran described mild to moderate anxiety related to his service connected skin disability, including worry and agitation.  He reported significant sleep disruption related to pain, but no other mental health problems such as depression, and he denied suicidal ideation or intent.

The Veteran reported living with his adult daughter, not being in a dating relationship, and seeing friends at times and going fishing infrequently.  The Veteran stated that he last worked in 2005 and quit due to difficulty coping with pain as well as difficulty with irritability and anxiety on the job.  His symptoms included anxiety, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.  On behavioral observations, the Veteran was casually dressed and well groomed, was oriented to person, place, time, and purpose, displayed logical and goal directed thoughts.  There were no signs of major psychopathology such as hallucinations or delusions.  His affect was agitated and his mood was generally neutral.  At times he smiled and laughed.

The examiner opined that the Veteran displayed occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

Considering all of the evidence in light of the criteria noted above and taking into account the Veteran's overall disability picture, notwithstanding issues identified with the certain evidence's probative value, the Board finds that that the totality of the evidence weighs against a finding that the Veteran's anxiety warrants higher than a 50 percent rating at any point during the period on appeal.

The record shows that the Veteran has consistently displayed an overall disability picture which includes anxiety, social isolation, and sleeping problems, but with consistent family relationships and occasional social interactions, and few instances of passive homicidal ideation and episodic and mostly passive suicidal ideation.  The Veteran's overall disability picture is indicative of a difficulty in establishing and maintaining effective work and social relationships, and reflects occupational and social impairment with reduced reliability and productivity.  

Furthermore, the Board has considered all of the Veteran's GAF scores-ranging from 35 to 50 and finds that, overall and together with the other evidence on the Veteran's whole disability picture, the balance of the Veteran's GAF scores contemplate symptoms similar to those listed in the 50 percent criteria.  In this regard, the Board questions the accuracy of certain GAF scores in light of the contemporaneous reported symptomatology, which the Board finds does not rise to the level of impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  See, e.g., Wilson v. Derwinski, 2 Vet. App 614 (1992) (the Board may assess medical evidence and is not obligated to accept a physician's opinion).

Although the Board recognizes that the evidence reveals certain instances of homicidal and suicidal ideation and one alleged suicide attempt, the totality of the pertinent evidence reflects that the Veteran's suicidal ideation has been episodic and passive; except for one instance reported by the Veteran, the Veteran has consistently reported that he had no plan or intent to act on such thoughts.  Evidence of this one criterion for a 70 percent disability rating does not demonstrate that the overall symptomatology or overall impairment due to PTSD more nearly approximates the criteria for a 70 percent rating.  In addition, although the June 2006 examiner opined that the Veteran is so anxious that he cannot form or maintain beneficial relationships, the evidence consistently reflects the Veteran's relationship with his family and instances of long-term dating relationships, evidencing at minimum a lack of impairment in family relations.  And, the Board does not find that the Veteran displayed obsessional rituals that interfere with routine activities, illogical or obscure speech, near-continuous panic or depression, impaired impulse control, or spatial disorientation.  Although the absence of these symptoms is not outcome determinative, the Veteran's overall disability picture does not reflect the severity, frequency, and duration of symptoms that affects his level of occupational and social impairment pertinent to a rating in excess of 50 percent.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The disorder does not result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood to warrant a 70 percent rating.
  
Accordingly, the Veteran is not entitled to a disability evaluation in excess of 50 percent.  The Board has considered whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period, but the evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation at any time within the appeal period.

In reaching these determinations, the Board has considered the Veteran's statements in support of his claim, which assert that a higher disability rating is warranted.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, while the Board may consider the Veteran's subjective statements regarding the severity of his disability, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have.  See King v. Shinseki, 700 F.3d 1339, 1344 (Fed. Cir. 2012).  Accordingly, the Board finds the objective medical findings provided by the experts of record should be accorded the greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993). 

Furthermore, the discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected anxiety.  The Veteran's anxiety is manifested by impairment in social and occupational functioning.  The rating criteria contemplate these impairments; therefore, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

For the foregoing reasons, the Board finds that an initial rating higher than 50 percent for anxiety is not warranted; there is no doubt to be resolved; and the Veteran's claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II.  TDIU

VA will grant a total rating for compensation purposes based on unemployability (TDIU) when the evidence shows that a veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

For a veteran to prevail on a claim for a TDIU, the record must reflect some factor which takes the case outside the norm.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In determining whether a veteran is entitled to a TDIU, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran claims that his service-connected disabilities have rendered him unable to secure or follow a substantially gainful occupation.  His service-connected disabilities include mycosis fungoides associated with chronic parapsoriasis, chronic parapsoriasis, anxiety disorder not otherwise specified associated with chronic parapsoriasis, and a scar from a cyst removal on the left neck.

In an April 2009 rating decision the RO granted entitlement to service connection for mycosis fungoides and assigned a 100 percent rating, effective from January 8, 2009, which the Board later changed to February 4, 2008.  In addition, the rating decision granted entitlement to special monthly compensation (SMC) based on housebound criteria under 38 U.S.C.A. § 1114(s), effective from January 8, 2009.  

Regarding the Veteran's claim for a TDIU, as explained in the Board's April 2004 remand, the Board has considered the holding in Bradley v. Peake, 22 Vet. App. 280 (2008), that that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation (SMC) under 38 U.S.C. § 1114(s) by having an "additional" disability of 60 percent or more ("housebound" rate). See 38 U.S.C.A. § 1114(s) (West 2002 & Supp. 2013); see also Buie v. Shinseki, 24 Vet. App. 242, 250 (2011) (discussing VA's "well-established" duty to maximize a claimant's benefits).

In this case, however, the Veteran already has been awarded SMC under 38 U.S.C. § 1114(s), effective from January 8, 2009.  Consequently, any potential question concerning the Bradley exception has already been resolved from that date, and the issue is, therefore, whether the Veteran is entitled to a TDIU prior to January 8, 2009. 

At the December 2013 hearing, the Veteran testified, in relevant part, that he last worked in 2005.  In his January 2007 claim for a TDIU, the Veteran reported a 2-year associate in "Admin. Justice" as his type of education or training, and that he was employed in printing at a label company from August 1995 until July 2005.  The record reflects that he Veteran last held temporary jobs as a residential services monitor at Washington County from November 2005 to February 2006-leaving because of the temporary nature of the employment-and in mail processing at the United States Postal Service (USPS) from September 2006 to December 2006, leaving because of the "end of [his] appointment."

In a July 2007 VA examination, the Veteran reported that he last worked two years prior as a foreman in a labeling company and left because of the effect of chemicals on his skin and because he felt anxious in the presence of others.  In an August 2014 VA examination, the Veteran reported quitting his job because of pain, reporting also difficulty with irritability and anxiety in the job.  Furthermore, in an undated SSA record listing several of the Veteran's service-connected conditions, the Veteran reported that his conditions interfere with his ability to work and he stopped working "because of [his] condition," reporting, in relevant part, that he has trouble dealing with people after a certain period of time and he has anxiety attacks where he becomes hostile toward coworkers for no reason.   

The Veteran's ratings meet and have met the schedular requirements for entitlement to individual unemployability during the period on appeal.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a), 4.25.  

In addition, evidence in the record reflects that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience because of his service-connected disabilities.  The pertinent medical evidence includes the reports and opinions from a June 2006 VA mental examination and an October 2007 letter from a VA medical provider. 

After considering the Veteran's symptomatology, the June 2006 examiner opined, in relevant part, that the Veteran appeared so anxious that it is doubtful that he could be hired, deal with the stresses of the workplace effectively, form and maintain beneficial relationships, or maintain attendance and productivity.

In an October 2007 letter, NP S.H. reported that the she had been treating the Veteran since April 2007.  The Veteran has had many jobs in the past 30 years, and because of his anxiety he has had a very difficult time tolerating being around people, resulting in having to work evening or midnight tours.  His work and personal relationships have suffered because of this.  He is unable to use mass transit and his driving is limited by his anxiety while on the road.  The Veteran was in vocational rehabilitation, being able to leave the classroom upon feeling anxiety or panic and returning when ready.  NP S.H. opined that the Veteran cannot work in a traditional setting; he cannot deal with the public and is easily overstressed. 

The record reflects that the Veteran's previous employment was premised on constant interaction with other people-printing (label company), corrections (Washington County), and "labor mail sorting" (USPS), and the aforementioned medical evidence reflects the Veteran's inability to interact with others professionally due to his anxiety.  Accordingly, the Board finds that the evidence is at least in relative equipoise on the question of whether the Veteran's service-connected anxiety disability is of such severity as to preclude his participation in substantially gainful employment; entitlement to a TDIU prior to January 8, 2009, is warranted.


ORDER

Entitlement to an initial disability rating in excess of 50 percent for anxiety disorder associated with chronic parapsoriasis is denied.

Entitlement to a TDIU based on the anxiety disorder prior to January 8, 2009, is granted.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


